DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s claim amendments and remarks of 24 NOVEMBER 2021 and Examiner’s Amendment agreed to by attorney of record on 01 DECEMBER 2021.  Claims 1-10 and 21-20 are pending and have been considered as follows for an Allowance as described hereunder in this Office Action.               
Said claim amendments of 11/24/2021 have amended Claims 1 & 3-8 and added new Claims 21-30, which include amended independent Claims 1 and 21.         

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.            

Authorization for this Examiner’s Amendment was given in an interview with Atty. Michael Hayek on 01 DECEMBER 2021, to include most limitations of Claims 6 and 26 to independent Claims 1 and 21 respectively (as shown below).            


The instant application’s claim(s) has/ have been amended as follows (additions shown in bold and underlined, and deletions shown in strikethrough and bold in [[]]):             

This application has been amended as follows: 
Please amend the claims as follows:              
Claim 1:          
1.	A method of autonomous driving by an autonomous vehicle (AV), comprising:      
detecting, based on sensor data, an environment state;       
selecting an action based on the environment state;       
determining an autonomy level associated with the environment state and the action, 
wherein the autonomy level indicates an extent to which the action is to be performed autonomously by the AV,          
wherein the AV determines respective autonomy levels for actions to be performed,         
wherein the autonomy level is selected based at least on an autonomy model and a feedback model,  and            
wherein the feedback model models feedback types received from a human with respect to the action, how costly each type of feedback is, and how likely is each type of feedback to be received from the human;   and            
performing the action according to the autonomy level[[.]], wherein performing the action according to the autonomy level comprises:                     
in response to determining that the autonomy level indicates “verified autonomy” and to determining that the AV is being monitored:             
performing the action;   and              
in response to receiving an override signal while the action is being performed, stopping the action and switching to a manual operation mode of the AV.              


Claim 6:               
6.	The method of claim 3, further comprising:
[[receiving the approval feedback signal[[
[[
[[
[[
[[
[[.             


Claim 21:             
21.	An autonomous vehicle (AV), comprising:
a processor configured to execute instructions to:
detect, based on sensor data, an environment state;
select an action based on the environment state;
determine an autonomy level associated with the environment state and the action, 
wherein the autonomy level indicates an extent to which the action is to be performed autonomously, 
wherein the AV determines respective autonomy levels for actions to be performed,
wherein the autonomy level is selected based at least on an autonomy model and a feedback model, and
wherein the feedback model models feedback types received from a human with respect to the action, how costly each type of feedback is, and how likely is each type of feedback to be received from the human; and
cause the action to be performed according to the autonomy level, wherein to cause the action to be performed according to the autonomy level comprises to:
in response to determining that the autonomy level indicates “verified autonomy” and to determining that the AV is being monitored, 
cause the action to be performed;   and
in response to receiving an override signal while the action is being performed, cause the action to stop and cause a switch to a manual operation mode of the AV.               


Claim 26:                    
26. 	The AV of claim 23, wherein the processor is further configured to execute instructions to:                   
[[receive the approval feedback signal[[ 
[[
[[
[[
[[. 


 Allowable Subject Matter
Claims 1-10 and 21-30 are pending and allowed.         
The following is an Examiner’s statement of reasons for this Allowance: 
The closest prior art of Palanisamy reference (Pub. No. US 2019/ 0138004) teaches ---  
{“Systems and methods are provided for controlling a vehicle.  Control signals are generated at a high-level controller based on one or more sources of input data, comprising at least one of: sensors that provide sensor output information, map data and goals.  The high-level controller comprises first controller modules comprising:  an input processing module, a projection module, a memories module, a world model module, and a decision processing module that comprises a control model executor module.  The control signals are processed at a low-level controller to generate commands that control a plurality of vehicle actuators of the vehicle in accordance with the control signals to execute one or more scheduled actions to be performed to automate driving tasks.”}        


Further, Kelkar reference (Pub. No. US 2020/ 0133307) teaches ---    
{“Systems and methods for a swarm management framework are described.  According to one embodiment, a swarm management framework includes a goal module, a target module, a negotiation module, and a perception module.  The goal module determines a cooperation goal.  The target module identifies a vehicle associated with the cooperation goal and sends a swarm request to the vehicle to join a swarm.  The negotiation module receives a swarm acceptance from the vehicle.  The perception module determines a cooperative action for the vehicle relative to the swarm.”}       

Further, Panzica reference (Pub. No. US 2019/ 0377342) teaches ---    
{“A computing system can generate a map constraint interface enabling a fleet operator to update map constraints for autonomous vehicles (AVs). The map constraint interface can comprise a unified document model enabling the fleet operator to configure a set of constraint layers of autonomy maps utilized by the AVs. Each constraint layer can include a toggle feature that enables the fleet operator to enable and disable the constraint layer. The system can receive, via the map constraint interface, a set of inputs configuring the set of constraint layers of the one or more autonomy maps, compile a set of updated map constraints, corresponding to the configured set of constraint layers, into a document container, and output the document container to a subset of the AVs to enable the subset of AVs to integrate the set of updated map constraints with the autonomy maps.”}         


In regards to independent Claims 1 and 21, Palanisamy, Kelkar and Panzica references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:       
Claim 1:         
1.	A method of autonomous driving by an autonomous vehicle (AV), comprising:      
detecting, based on sensor data, an environment state;       
selecting an action based on the environment state;       
determining an autonomy level associated with the environment state and the action, 
wherein the autonomy level is selected based at least on an autonomy model and a feedback model,  and            
wherein the feedback model models feedback types received from a human with respect to the action, how costly each type of feedback is, and how likely is each type of feedback to be received from the human;   and            
performing the action according to the autonomy level[[.]], wherein performing the action according to the autonomy level comprises:                     
in response to determining that the autonomy level indicates “verified autonomy” and to determining that the AV is being monitored:             
performing the action;   and              
in response to receiving an override signal while the action is being performed, stopping the action and switching to a manual operation mode of the AV.              


Claim 21:           
21.	An autonomous vehicle (AV), comprising:
a processor configured to execute instructions to:
detect, based on sensor data, an environment state;
select an action based on the environment state;
determine an autonomy level associated with the environment state and the action, 
wherein the autonomy level is selected based at least on an autonomy model and a feedback model, and
wherein the feedback model models feedback types received from a human with respect to the action, how costly each type of feedback is, and how likely is each type of feedback to be received from the human; and
cause the action to be performed according to the autonomy level, wherein to cause the action to be performed according to the autonomy level comprises to:
in response to determining that the autonomy level indicates “verified autonomy” and to determining that the AV is being monitored, 
cause the action to be performed;   and
in response to receiving an override signal while the action is being performed, cause the action to stop and cause a switch to a manual operation mode of the AV.               





Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                


 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.           


If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is (571) 273-8300.           


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             
 

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./         
Examiner, Art Unit 3691             

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        ke an